UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

PATRICIA A. HAMILTON,
Plaintiff,
-against-

STEVEN J. BAUM PC. by PATRICIA
ESDINSKY, ESQ.; LAW FIRM OF 1:19-CV-9118 (CM)
PATRICIA M. ESDINSKY, ESQ.; HSBC ORDER
BANK USA, NATIONAL ASSOCIATION

AND ANY OF IT’S SERVICERS; THOMAS
J. TYRRELL JR.; STIENE & ASSOCIATES,
P.C.; WELLS FARGO BANK, NATIONAL
ASSOCIATION,

Defendants,

 

 

COLLEEN McMAHON, Chief United States District Judge:

On October 31, 2019, Plaintiff, who appears pro se and proceeds in forma pauperis, filed
a motion for a temporary restraining order and for immediate injunctive relief. (ECF 6.) For the
reasons set forth below, the Court denies this motion and Plaintiff's previously filed motion in
which she seeks the same relief. (ECF 2 & 6.)

BACKGROUND

By order dated October 15, 2019, the Court dismissed, under the Rooker-Feldman
doctrine, Plaintiffs claims in which Plaintiff asked the Court to review and overturn a New York
State court’s final judgment of foreclosure and sale. (/d. p. 4-5.) But the Court granted Plaintiff
leave to file an amended complaint to allege sufficient facts to state a claim for relief that
satisfies the pleading requirements of Rule 8 of the Federal Rules of Civil Procedure. (/d. p. 6-7.)

Plaintiff filed with her original complaint a motion for a temporary restraining order and
for immediate injunctive relief (“TRO motion”) in which she asked the Court to order “the

Banks[’] attorneys, the realtors, and the Property Management Companies to cease . . . all
foreclosure and eviction efforts until the Court rules on” the motion. (ECF 2, p. 1.) In its October
15, 2019 order, the Court stated that it would not rule on Plaintiff's TRO motion until after
Plaintiff filed an amended complaint in compliance with the order. (See ECF 5, p. 8 n.4.)

Plaintiff has not yet filed an amended complaint. But on October 31, 2019, Plaintiff filed
a motion that is identical to her previously filed TRO motion (“second TRO motion”). (ECF 6.)
Plaintiff has attached a letter to her second TRO motion in which she states the following:

I intend to amend as per [the Court’s] order . . .. However, the eviction case is

still in motion and I am pleading that you issue a court ordered stay until this title

case is resolved in federal court. I appeared in Mt. Vernon City Court today and

was told that I need a court ordered stay in order to grant my request to mute the .
eviction case until the title dispute is resolved... .

I kindly ask that you issue this order today so that I can bring it to Mt. Vernon
Court today because | have to appear in court again on Nov. 6, 2019....

(id. p. 11-12.)
DISCUSSION

To obtain the relief she seeks in both her first and second TRO motions, Plaintiff must
show: (1) that she is likely to suffer irreparable harm and (2) either (a) a likelihood of success on
the merits of her case or (b) sufficiently serious questions going to the merits to make them a fair
ground for litigation and a balance of hardships tipping decidedly in her favor. See UBS Fin.
Servs., Inc. v. WV. Univ. Hosps., Inc., 660 F. 3d 643, 648 (2d Cir. 2011) (citation and internal
quotation marks omitted); Wright v. Giuliani, 230 F.3d 543, 547 (2000). Preliminary injunctive
relief “is an extraordinary and drastic remedy, one that should not be granted unless the movant,
by a clear showing, carries the burden of persuasion.” Moore v. Consol. Edison Co. of N.Y. Inc.,
409 F.3d 506, 510 (2d Cir. 2005) (internal quotation marks and citation omitted).

Plaintiffs TRO motions do not demonstrate: (1) a likelihood of success on the merits, or

(2) sufficiently serious questions going to the merits to make them a fair ground for litigation and
a balance of hardships tipping decidedly in Plaintiff's favor. This is because, as the Court decided
in its October 15, 2019 order: (1) the Rooker-Feldman doctrine prevents the Court from granting
Plaintiff some of the permanent relief she seeks —- this Court’s review and overturning of a New
York State court’s final judgment of foreclosure and sale, and (2) Plaintiff has failed to allege
sufficient facts in her original complaint to state a claim for relief that satisfies the Rule 8
pleading requirements. Accordingly, the Court denies Plaintiff's TRO motions.

CONCLUSION

The Court directs the Clerk of Court to mail a copy of this order to Plaintiff and note
service on the docket.

The Court denies both of Plaintiff's motions in which she seeks a temporary restraining
order and immediate injunctive relief. (ECF 2 & 6.) The Court warns Plaintiff that it will not
consider any future motions in which she seeks the same relief until after Plaintiff has filed an
amended complaint in compliance with the Court’s October 15, 2019 order,

The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would
not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an
appeal. Cf Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant
demonstrates good faith when he seeks review of a nonfrivolous issue).

The Court also directs the Clerk of Court to docket this order as a “written opinion”

within the meaning of Section 205(a)(5) of the E-Government Act of 2002.

vt é

oy

   

SO ORDERED. _ /
Dated: / / ) »/ 8) 4 /
New York, New York a AL

 

~~ COLLEEN McMAHON
Chief United States District Judge
